 Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 1 of 11 Page ID #9




               IN THE CIRCUIT COURT TWENTIETH JUDICIAL CIRCUIT
                          ST. CLAIR COUNTY, ILLINOIS

CURTIS HOWARD,                              )
                                            )
                       Plaintiff,           )
                                            )
vs.                                         )      Case No.       20-AR-150
                                            )
WALMART INC.,                               )
                                            )
                       Defendant.           )

                   PLAINTIFF’S ANSWERS TO INTERROGATORIES

       COMES NOW Plaintiff, Curtis Howard, by and through his attorneys, Hipskind &

McAninch, LLC, and for his Answers to Interrogatories, states as follows:

1.     What is your:

       a)     full name;
       b)     all other names by which you have been known;
       c)     address;
       d)     date of birth;
       e)     place of birth;
       f)     occupation;
       g)     social security number; and
       h)     driver’s license number

       ANSWER:

       a)     Curtis Howard;
       b)     None;
       c)     622 N. 86th St. East St. Louis, IL 62203;
       d)
       e)     East St. Louis, IL;
       f)     Not currently employed;
       g)
       h)




                                           Page 1 of 11
                                       Case No. 20-AR-150


                                                                              EXHIBIT B
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 2 of 11 Page ID #10




2.     If married, what is the full name, date of birth, and place of employment of your spouse?
When and where were you married? As to any prior marriage, to whom were you married; when
were you married; how did the marriage end; and what is the present name and address of any
former spouse?

       ANSWER:

       Not married.

3.    As to any employment you had during the ten years preceding the incident alleged in your
complaint:

       a)      what is the name and address of each employer;
       b)      the date(s) of each employment;
       c)      the nature of each employment; and
       d)      the name of your supervisor(s) at each employment?

       ANSWER:

       To the best of Plaintiff’s recollection:

       Burger King; Fairview Heights, IL; Associate; 2016;
       Jack In The Box; Fairview Heights, IL; Associate; 2016;
       Amazon; Edwardsville, IL; Warehouse Worker; 2018;
       Consumer Direct LLC; 4130 Seven Hills Dr, Florissant, MO 63033; Home Health
       Worker; 2019;
       Tan Moolah Clothing Store; Associate; East St. Louis, IL; 2019;
       C. Howard Investments; Investor; 2019.

4.      As the result of any personal injuries you claimed resulted from the incident, were you
unable to work? If so, state:

       a)      the name and address of the employer, if any, at the time of the
               occurrence, your wage and/or salary, and the name of your
               supervisor and/or floor person;
       b)      the date or inclusive dates on which you were unable to work;
       c)      the amount of wage and/or income loss claimed by you; and
       d)      the name and address of your present employer and your wage
               and/or salary.

       ANSWER:

       Yes,
       a)      Consumer Direct; 4130 Seven Hills Dr, Florissant, MO 63033
       b)      Date of accident to present;
                                            Page 2 of 11
                                        Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 3 of 11 Page ID #11




       c)     Plaintiff earned $15.50 per hour at time of occurrence;
       d)     Plaintiff is not currently employed.

5.    What is the name, last known home address and present whereabouts, telephone number,
employer, work address and telephone number, title and position of each person whom you or
anyone acting in your behalf knows or believes:

       a)     to have been a witness to the alleged accident;
       b)     to have firsthand knowledge of the facts and circumstances of the
              alleged accident or of the events leading up to it or following it;
       c)     to have been within sight or hearing of the alleged incident;
       d)     to have any knowledge of conditions at the scene of the alleged
              incident existing prior to and/or after the accident.

       ANSWER:

       Plaintiff believes there was a female witness to the occurrence but does not know her
       name or have her contact information.

6.       Have you, or has anyone acting on your behalf, obtained from any person any oral or
written statement, account, report, memorandum, or testimony concerning the incident involved
in this action? If so, please state:

       a)     What is the name and last known address of each person who gave
              the statement, account, report, memorandum or testimony;
       b)     When and where each statement account, report, memorandum or
              testimony was made;
       c)     Was it written or oral;
       d)     Was it signed or witnessed? If so, by whom was it signed or
              witnessed?
       e)     What is the name and, address of the person who took the statement,
              account, report, memorandum or testimony?
       f)     Who else was present at the time when any statement, account,
              report, memorandum or testimony was given?

       ANSWER:

       No.

7.     Have you made any statement in any form to any person or company other than to your
attorneys or your liability insurer regarding any of the events or happenings referred to in your
complaint, and, if so, what is:

       a)     the name and address of each person or company to whom such
              statements were made;
                                           Page 3 of 11
                                       Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 4 of 11 Page ID #12




       b)      the date each such statement was made;
       c)      whether each statement was oral or written;
       d)      the names and addresses of each person known to you or to your
               agents or attorneys to have present custody of such statements;

       ANSWER:

       No.

8.    Describe all injuries which you allege you suffered as a result of the incident alleged in the
complaint.

       ANSWER:

       Plaintiff sustained injuries to his back and shoulder.

9.     Please state:

       a)      the names and addresses of all doctors, chiropractors, or other health
               care professionals who treated or examined you for your injuries as
               a result of the incident alleged in your complaint;
       b)      the dates on which you were treated or examined;
       c)      the nature of the treatment or examination;
       d)      the total bills rendered by each for their treatment;
       e)      if you are still receiving treatment, what doctors, chiropractors or
               other health care professionals are still treating you and the nature
               of that treatment.

       ANSWER:

  Dates of Treatment            Provider                       Address                  Billed Amount


      12/23/2019             St. Elizabeth’s          One St. Elizabeth’s Blvd.
                                 Hospital               O’Fallon, IL 62269                 $1,889.61


                                 Esquire             11 Executive Woods Court              $3,102.00
      12/31/2019-                                        Swansea, IL 62226
       6/24/2020


       1/17/2020            MRI Partners of          14825 N. Outer Forty Rd.              $8,100.00
                             Chesterfield                    Suite 110
                                                      Chesterfield, MO 63017
                                            Page 4 of 11
                                        Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 5 of 11 Page ID #13




       2/12/2020           Midwest Bone and                30 Apex Drive                  $13,336.49
                            Joint Surgery                Highland, IL 62249


       2/12/2020                  eqMD                     PO Box 7929                     $4,381.64
                                                          Gurnee, IL 60031


                                                              Total Medical               $30,809.74



10.    Were you confined to any hospital or treatment facility as a result of the injuries you claim
were a result of the occurrence alleged in the complaint? What is:

       a)      the name and address of each hospital or facility;
       b)      the dates of your confinement to each hospital or facility;
       c)      the amount of money charged to you by each hospital or facility.

       ANSWER:

       See preceding Interrogatory.

11.    Are you claiming any psychiatric, psychological and/or emotional injuries as a result of the
occurrence alleged in your complaint? If so, state:

       a)      the name of any psychiatric, psychological and/or emotion injury
               claimed and the name and address of each psychiatric, physician,
               psychologist, therapist or other health care professional rendering
               you treatment for each claimed injury;
       b)      whether you suffered any psychiatric, psychological and/or
               emotional injury or condition before the date of the occurrence
               alleged in your complaint; and
       c)      if (b) is in the affirmative, then state when and the nature of any
               psychiatric, psychological and/or emotional injury, and the name
               and address of each psychiatrist, physician, psychologist, therapist
               or other health care professional rendering you treatment of injury
               or condition.

       ANSWER:

       No.

                                             Page 5 of 11
                                         Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 6 of 11 Page ID #14




12.      Have you ever filed any other claim, lawsuit, or worker’s compensation claims, for your
own personal injuries? If so, in what court or forum was it filed, or, in the case of a claim that did
not get filed, to which adjuster, insurer, or company was it submitted? What was the title and
docket number? What parts of your body did you allege were injured? Did you claim, by pleading,
filing, demand letter, or otherwise, that any of your injuries were permanent, prolonged, serious
and/or permanently or chronically limited or restricted your activities?

       ANSWER:

       In 2015. Plaintiff was in a car accident in St. Louis, MO and a claim was made.
       Plaintiff is uncertain whether a lawsuit was filed. Plaintiff reserves the right to
       supplement.

13.     Were any photographs or drawings taken or made of any matter or condition pertaining to
the alleged incident or your claimed damages? If so, please state:

       a)      what is the number of photographs or drawings taken or made;
       b)      by whom were the photographs or drawings taken or made;
       c)      what matter or condition does each purport to show;
       d)      when were the photographs or drawings taken; and
       e)      who has possession of each of the photographs or drawings at the
               present time?

       ANSWER:

       No.

14.     In accordance with 735 ILCS 5/2-604, what is the amount of damages which plaintiff
is seeking in this lawsuit? Of the total amount of damages, what amount are you seeking for wage
loss, past and future, or other economic loss? What amount are you seeking for non-economic
loss?

       ANSWER:

       Economic damages:               See Interrogatory No. 9.
       Non-economic damages:           To be determined by Judge or Jury.

15.     What is the total amount of plaintiff’s alleged medical costs incurred to date? For
each medical bill, what is the date of service, name of the provider of the service, nature of the
service, and total amount of the bill?

       ANSWER:

       See Interrogatory No. 9.

                                             Page 6 of 11
                                         Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 7 of 11 Page ID #15




16.    Have you, as a result of the incident alleged in the complaint, any claims for expenses not
mentioned elsewhere in answer to these interrogatories? If so, what is the amount of each expense,
the name and address of the person making the charge for each such expense, and the purpose for
each expense?

       ANSWER:

       No.

17.      Have you received or agreed to accept from any person or company any amount of money
in settlement of any claims you may have as a result of the incident alleged in your complaint? If
so, what is the name and address of each person or company, the date of each settlement, and the
amount of each settlement?

       ANSWER:

       No.

18.     Other than the names and addresses listed elsewhere in your answers to these
interrogatories, what is the name and address of each person who has knowledge of the facts of
the incident in question or of your claimed injuries or damages?

       ANSWER:

       None other than those disclosed herein.

19.    Have you ever been convicted of a felony or misdemeanor? If so, please state:

       a)      the nature of the crime;
       b)      the date of conviction;
       c)      the county and state of the court in which the conviction occurred;
       d)      sentence imposed.

       ANSWER:

       Yes,

       a)      Child Support Arrears;
       b)      4/2/2015;
       c)      St. Louis, MO;
       d)      Probation.

       a)      Escape/Unlawful Use of a Weapon;
       b)      2/27/2014;
       c)      St. Louis, MO;
                                            Page 7 of 11
                                        Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 8 of 11 Page ID #16




       d)      4 years Department of Corrections.

       a)      Escape/Unlawful Possession of a Firearm;
       b)      2/27/2014;
       c)      St. Louis, MO.;
       d)      5 years probation.

       a)      Delivery of Controlled Substance;
       b)      2/20/2014;
       c)      St. Louis, MO;
       d)      5 years probation.

       a)      Aggravated Unlawful Use of a Weapon;
       b)      1/28/2013;
       c)      St. Clair County, Illinois;
       d)      Will supplement.

       a)      Resisting Arrest/Burglary/Possession of Burglary Tools;
       b)      8/6/2007;
       c)      St. Louis, MO.;
       d)      7 years Department of Corrections.

       a)      Burglary/Possession of Burglary Tools/Resisting Arrest
       b)      10/11/2006;
       c)      St. Louis, MO;
       d)      7 years Department of Corrections.

       a)      Robbery;
       b)      12/13/99;
       c)      St. Louis, MO;
       d)      7 years Department of Corrections.


20.     Before the date of the accident alleged in your complaint, did you have any illness or injury
to the parts of your body you claim were injured as a result of the accident alleged in your
complaint? If so, what is the nature of each such illness or injury, the part of the body affected,
the date the illness began or injury occurred, and the treatment received for each such illness or
injury.

       ANSWER:

       No.

21.     Either before or after the date of the accident alleged in your complaint, did you have or
allege to have had any illness, injury, or condition that limited or restricted your activities
chronically, permanently, or for a prolonged period of time? If so, what is the nature of the illness,
                                             Page 8 of 11
                                         Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 9 of 11 Page ID #17




injury, or condition, the doctor, chiropractor, or other health care professional that diagnosed
and/or treated the illness, injury, or condition, and the limitations or restrictions placed upon you,
and the duration of that limitation?

       ANSWER:

       No.

22.      Has plaintiff ever been restricted or banned from any Wal-Mart or Sam's Club property
including, but not limited to, banned or received a Notification of Restriction from Property due
to theft from said store? If so, what is the name of the store where the incident occurred, the date
of incident, and the nature of the restriction or ban? Were any criminal charges filed as a result of
the incident? If so, where were the charges filed, what was the caption and case number, what
were the charges, and what was the final disposition of the criminal charge?

       ANSWER:

       No.

23.    Have you ever filed for bankruptcy, and if so, what is:
       (a)   The date(s) you filed for bankruptcy;
       (b)   The court(s) in which you filed for bankruptcy; and
       (c)   The outcome or resolution of your petition(s) for bankruptcy.

       ANSWER:

       No.

24.    Are you or have you ever been a Medicare or Medicaid recipient? If your answer is in
the negative, do you anticipate becoming a Medicare or Medicaid recipient in the next 24
months? If your answer is in the affirmative, please state the following:
       (a)     Legal last name;
       (b)     Legal first name;
       (c)     Legal middle initial;
       (d)     Gender;
       (e)     Medicare health insurance claim number or Social Security number;
       (f)     Recipient’s date of birth; and
       (g)     Date of occurrence described in your petition.

       ANSWER:

       Plaintiff has Medicaid.
       a)     Howard;
       b)     Curtis;
       c)     None;
                                             Page 9 of 11
                                         Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 10 of 11 Page ID #18




       d)      Male;
       e)      Member No.
       f)
       g)      12/23/2019.

25.    If the answer to the foregoing interrogatory is for a minor or disabled adult, or for any other
reason has a guardian, custodian, conservator or other person who makes his/her medical
decisions, please provide the name of the guardian, custodian, conservator or other person who
makes the medical decisions for the minor, disabled adult, or other Medicare recipient.

        Please be advised that, pursuant to federal law, this question must be answered in its
entirety or the insurer will not be able to issue payments out on this claim. If, while this claim is
pending, plaintiff, petitioner, plaintiff’s decedent, or the minor or disabled adult for which a claim
of injury is advanced in this lawsuit becomes a Medicare recipient, please update this
interrogatory immediately.

       ANSWER:

       Not applicable.

26.    Have you ever applied for or received disability benefits? If so, please state:

       (a)     date of the application;
       (b)     disabilities listed on the application;
       (c)     whether the application was granted;
       (d)     dates that benefits were received; and
       (e)     amount received per month.

       ANSWER:

       No.

27.    Pursuant to Illinois Supreme Court Rule 213(f), provide the name and address of each
witness who will testify at trial and as to each please categorize them in the following categories:

       a)      Lay witnesses. As to each lay witness identify the subjects on which the witness
               will testify including your knowledge of the facts known by and opinions held by
               the witness.

       b)      Independent expert witnesses. As to each independent expert witness identify the
               subjects on which the witness will testify and the opinions you expect to elicit.

       c)      Controlled expert witnesses. As to each controlled expert witness identify:

               i.      The subject matter under which the witness will testify;
                                            Page 10 of 11
                                         Case No. 20-AR-150
Case 3:20-cv-01094-GCS Document 1-2 Filed 10/15/20 Page 11 of 11 Page ID #19




              ii.    The conclusions and opinions of the witness and the bases therefore;
              iii.   The qualifications of the witness; and
              iv.    Any reports prepared by the witness about the case.

       ANSWER:

       Plaintiff will supplement in accordance with a case management order once one is
       entered.

                                           Respectfully submitted,

                                           HIPSKIND & McANINCH, LLC


                                    By:    /s/ John Hipskind
                                           John T. Hipskind, #6296743
                                           Brady M. McAninch, #6306542
                                           5111 West Main Street
                                           Belleville, IL 62226
                                           P: 618-641-9189
                                           F: 618-551-2642

                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served upon the
attorney of record by email to vancourt@defrancolaw.com on the 16th day of September 2020.

Mrs. Rebecca Van Court
DeFranco & Bradley, P.C.
141 Market Place, Suite 104
Fairview Heights, IL 62208

                                                  /s/ John Hipskind
                                                  John Hipskind




                                         Page 11 of 11
                                      Case No. 20-AR-150
